Title: To James Madison from Vincent Gray, 10 December 1808
From: Gray, Vincent
To: Madison, James



Sir
Havana 10. Decr. 1808

A vessel having Stopped here on her voyage from New-orleans to the UStates, affords me an opportunity to enclose to you herewith three Aurora’s, which you will find interesting; Particularly those containg. information from the City of S: Domingo.
This Expedition will destroy a nest of Pirates more dangerous and infamous than Algiers, or any other Port or place on the Barbary Coast.
From the Genl. down to the lowest Subject, they were all Concerned in Piratical Acts on our Commerce, and the Grand Judge who was head, and the officers composing the whole Administration were not better in my opinion, than the lowest Privateersman who sailed out of the Port; and their Morals probably less pure.  I have been Witness to So many infamous Acts committed by the whole administration of that Island, assisted by their Neighbours, as would Stagger the belief of any person who has not a full Knowledge of the depraved men, who composed that administration.
Those whose assisted them as neighbours, were not far behind; and a change having taken place which must soon overtake them, as well as it has those at St. Domingo, our Government and its Citizens will have more to expect from those, whom may Succeed after the Island is purged of those whose wrongs have been So long a ccumulating.
When ever any change Occurs here, of importance for our Government to Know, no opportunity shall be lost in communicating the Same.
This Port has been So plentifully supplied from Spain and VeraCruz that no Vessels putting into Port in distress will be detained by Governt. by Force, unless it is their own wish and desire to Stay and sell.
This information was announced by the Governor in the 8th. Instant, and notified to the Custom House.
Upwards of 7000 Sacks of flour was introduced into the Port last month from VeraCruz, a cording to the Estimate of the Bakers.  This article is 20 Ds. here & the Same price at Jamaica.  I have the Honor to be Sir. Very respectfully your mo. Obt. Servt.
